Citation Nr: 1025234	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-38 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of skin 
cancer.

2.  Entitlement to service connection for lymphangioma 
circumscriptum, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1954. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Acting 
Veterans Law Judge sitting at the RO in December 2009.  A copy of 
the hearing transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran testified during his December 2009 hearing that he 
had been treated at the Shreveport and Texarkana VA Medical 
Centers (VAMCs) for the past 8 years for both of his claimed skin 
disorders.  However, only records from the years 2004, 2007, and 
2008 have been made part of the record.  Moreover, the Veteran 
testified that he would be seeing his physician regarding his 
skin cancer in May 2010.  VA has a duty to request all available 
and relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  It is thus 
necessary that any outstanding treatment records dated from 2002 
to the present from the Shreveport and Texarkana VA facilities be 
obtained for consideration in connection with the Veteran's 
appeal.  

The Veteran received a VA examination that addressed his 
lymphangioma circumscriptum in January 2008; however, the claims 
folder was not made available to the examiner, nor was a medical 
opinion rendered as to the etiology of the Veteran's lymphangioma 
circumscriptum.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran should be scheduled for a new VA dermatology 
examination on remand in an effort to ascertain the nature and 
etiology of his lymphangioma circumscriptum.  

Additionally, the Board notes that, as pertinent to his increased 
rating claim, the Veteran has been afforded VA examination in 
January 2008 in order to assess the severity of such service-
connected disability.  The Board notes that the Board has herein 
ordered that additional records pertinent to such disability be 
obtained.  Therefore, after securing all outstanding records, the 
agency of original jurisdiction should review the record and then 
determine if any additionally-indicated development, to include 
affording the Veteran a contemporary examination or obtaining any 
opinions deemed necessary for the appropriate adjudication of the 
claim, should be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all outstanding records of the 
Veteran's treatment at the VA facilities in 
Shreveport, Louisiana, and Texarkana, Texas, 
dated from 2002 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule a VA dermatology examination of the 
Veteran to determine the nature and etiology 
of his lymphangioma circumscriptum.  The 
examiner should review the claims folder 
prior to the examination and should indicate 
on the examination report that he or she has 
reviewed the claims folder.  A copy of this 
remand should also be provided to the 
examiner.  

For any lymphangioma circumscriptum found, 
the examiner should opine whether there is a 
50 percent probability or greater that it had 
its onset during service or is otherwise 
related to service, to include as due to the 
Veteran's confirmed exposure to ionizing 
radiation during Operation CASTLE.  The 
rationale for any opinion should be explained 
in detail.  The examiner is asked to 
reconcile his or her opinion with the service 
treatment records documenting a genital rash 
in 1951 and 1954; the dose estimates provided 
by the Defense Threat Reduction Agency; the 
records of the Veteran's post-service 
treatment for lymphangioma circumscriptum; 
the various articles submitted by the Veteran 
noting a link between lymphangioma 
circumscriptum; and the Veteran's lay 
statements as to the nature and etiology of 
his disorder.

3.  Relevant to the Veteran's increased 
rating claim, any additionally-indicated 
development, to include affording the Veteran 
a contemporary examination or obtaining any 
opinions deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
